IN THE SUPREME COURT OF THE STATE OF NEVADA


                  REZA ZANDIAN, A/K/A GOLAMREZA                           No. 69372
                  ZANDIANJAZI, A/KJA GHOIAM REZA
                  ZANDIAN, A/K/A REZA JAZI, A/K/A J.
                  REZA JAZI, AJK/A G. REZA JAZI, A/K/A
                  GHONOREZA ZANDIAN JAZI, AN
                                                                              FILED
                  INDIVIDUAL,                                                  MAR 0 4 2016
                                       Appellant,
                                                                              TRACE K. UNDEMAN
                                 vs.                                       CLERK OF SUPREME COURT
                                                                          BY _.52_Yerft,„
                  JED MARGOLIN, AN INDIVIDUAL,                                  DEPUTY CLERK
                                       Respondent.

                                        ORDER DISMISSING APPEAL
                              This is an appeal from an order granting a motion requiring
                  appellant to appear for a debtor's examination and to produce documents.
                  First Judicial District Court, Carson City; James Todd Russell, Judge.
                              Because it appeared from our preliminary review that no
                  statute or court rule provides for an appeal from an order requiring a
                  debtor's examination or production of documents, we directed appellant to
                  show cause why this appeal should not be dismissed for lack of
                  jurisdiction. See NRAP 3A(b)(1); Taylor Constr. Co. v. Hilton Hotels, 100
                  Nev. 207, 678 P.2d 1152 (1984); see also Wczrdleigh v. Second Judicial
                  Dist. Court In & For Cty. of Washoe, 111 Nev. 345, 351, 891 P.2d 1180,
                  1184 (1995) (a writ of prohibition will issue to prevent discovery required
                  by court order entered in excess of the court's jurisdiction). Appellant has
                  responded to our order, and respondent has filed a reply.
                              Appellant concedes that no statute or rule specifically provides
                  for an appeal from the order at issue, but argues that thefl order constitutes
                  a special order after final judgment pursuant to Gumm v. Mainor, 118
                  Nev. 912, 59 P.3d 1220 (2002) because it "affects the Appellant's rights
SUPREME COURT
      OF
    NEVADA

(0) 1947A 7   e                                                                             1C,-070(al
                relative to Respondent's rights to execute the judgment." We disagree.
                "[T]o be appealable under NRAP 3A(b)(2), a special order after final
                judgment must be an order affecting the rights of some party to the action,
                growing out of the judgment previously entered. It must be an order
                affecting rights incorporated in the judgment." Id. at 914, 59 P.3d at 1221;
                see also Wilkinson v. Wilkinson, 73 Nev. 143, 145, 311 P.2d 735, 736 (1957)
                (the order "must affect the rights of the parties growing out of final
                judgment."). Any rights respondent has to execute upon the judgment
                arise out of the final judgment itself, not from the order directing a
                debtor's examination.
                            As a result, we conclude that this court lacks jurisdiction over
                this appeal, and we
                            ORDER this appeal DISMISSED.'




                         (hSZA
                Cherry




                cc: Hon. James Todd Russell, District Judge
                     Kaempfer Crowell/Reno
                     Kaempfer Crowell/Carson City
                     Brownstein Hyatt Farber Schreck, LLP/Reno
                     Carson City Clerk


                     'We deny as moot appellant's counsel's motion to withdraw.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2